      Case 3:20-cv-08048-DWL Document 10 Filed 06/02/20 Page 1 of 4




1    David S. Norris (Arizona Bar No. 034309)
     david.norris@squirepb.com
2    SQUIRE PATTON BOGGS (US) LLP
3    1 East Washington Street, Suite 2700
     Phoenix, Arizona 85004
4    Telephone: (602) 528-4000
     Facsimile: (602) 253-8129
5
6    Attorneys for Defendant Dominion Enterprises,
     Inc. and Homes.com, Inc.
7
8                               UNITED STATES DISTRICT COURT

9                                FOR THE DISTRICT OF ARIZONA

10   Lisa Pierucci, individually and on behalf of     Case No. 3:20-cv-8048-DWL
11   all others similarly situated,
                                                      JOINT MOTION TO SUBSTITUTE A
                         Plaintiff,                   PARTY AND REQUEST FOR
12                                                    EXTENSION OF TIME TO
                 v.                                   RESPOND TO COMPLAINT
13
                                                      (First Request)
14   Dominion Enterprises, Inc.,

15                       Defendant.

16
            Pursuant to Rule 15(a)(2) for the Federal Rules of Civil Procedure, Plaintiff Lisa
17
     Pierucci and Defendant Dominion Enterprises, Inc. (“Dominion”) move this Court for
18
     entry of an Order substituting Homes.com, Inc. in place of Dominion as the Defendant in
19
     this action, and in support thereof, state as follows:
20
21          1.        On April 13, 2020, Plaintiff served Dominion with the Complaint in the

22   above-referenced matter. See Proof of Service. [ECF No. 7].

23          2.        Dominion moved for an extension of time to respond to the Complaint until
24   June 3, 2020, which this Court granted. See D.E. [ECF Nos. 8 and 8-1].
25
            3.        In the context of preparing Dominion’s response to the Complaint,
26
     Dominion’s counsel informed Plaintiff’s counsel that Dominion does not do business as
27
     Homes.com, as alleged in the Complaint, and that the legal entity that does business as
28
     Homes.com is Homes.com, Inc. (“Homes.com”), an affiliate of Dominion.
      Case 3:20-cv-08048-DWL Document 10 Filed 06/02/20 Page 2 of 4




1           4.       In light of the information in Paragraph 3, Plaintiff, Dominion, and
2    Homes.com have agreed to substitute Homes.com as the Defendant in this matter, which
3    means adding Homes.com as a party and dismissing Dominion. Other than substituting
4    the Defendant, the allegations in the Complaint remain the same.
5           5.       Given the substitution, Homes.com requests an extension of time of five
6    additional days, until June 8, 2020, to respond to the Complaint. Plaintiff does not oppose
7    such request.
8
            6.       In addition, the Parties request that the style and pleadings should be
9
     amended to reflect that Homes.com is the proper party defendant in the Complaint.
10
11          7.       This is Homes.com’s first request for an extension in this litigation.

12
13   RESPECTFULLY SUBMITTED this 2nd day of June, 2020.
14
15
                                                 /s/ David S. Norris ______________
16                                               David S. Norris (AZ Bar No. 034309)
17                                               david.norris@squirepb.com
                                                 SQUIRE PATTON BOGGS (US) LLP
18                                               1 East Washington Street, Suite 2700
                                                 Phoenix, Arizona 85004
19
                                                 david.norris@squirepb.com
20                                               Telephone: (602) 528-4000
                                                 Facsimile: (602) 253-8129
21
22                                               Attorneys     for    Defendant    Dominion
                                                 Enterprises, Inc. and Homes.com, Inc.
23
                                                 /s/ Avi R. Kaufman (with permission)
24
                                                 AVI R. KAUFMAN (admitted Pro Hac Vice)
25                                               kaufman@kaufmanpa.com
                                                 KAUFMAN, P.A.
26                                               400 NW 26th Street
27                                               Miami, FL 33127
                                                 Telephone: (305) 469-5881
28
                                                   -2-
     Case 3:20-cv-08048-DWL Document 10 Filed 06/02/20 Page 3 of 4




1
                                     Nathanael Brown (SBN: 033482)
2                                    Nathan.Brown@BrownPatentLaw.com
                                     Brown Patent Law
3                                    1500 N 78th Way Suite 203
4                                    Scottsdale, AZ 85260
                                     Telephone: (602) 529-3474
5
                                     ROBERT AHDOOT (admitted Pro Hac Vice)
6
                                     rahdoot@ahdootwolfson.com
7                                    AHDOOT & WOLFSON, PC
                                     10728 LINDBROOK DRIVE
8                                    LOS ANGELES, CALIFORNIA 90024
9                                    Telephone: (310) 474-9111

10
                                     Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       -3-
      Case 3:20-cv-08048-DWL Document 10 Filed 06/02/20 Page 4 of 4




1                                 CERTIFICATE OF SERVICE
2           I hereby certify that on this 2nd day of June, 2020, I electronically transmitted the
3    attached document to the Clerk’s office using the ECF System for filing and service on
4    Plaintiff as listed below:
5
                         AVI R. KAUFMAN (admitted Pro Hac Vice)
6                        kaufman@kaufmanpa.com
7                        KAUFMAN, P.A.
                         400 NW 26th Street
8                        Miami, FL 33127
                         Telephone: (305) 469-5881
9
10                       Nathanael Brown (SBN: 033482)
                         Nathan.Brown@BrownPatentLaw.com
11                       Brown Patent Law
12                       1500 N 78th Way Suite 203
                         Scottsdale, AZ 85260
13                       Telephone: (602) 529-3474
14
                         ROBERT AHDOOT (admitted Pro Hac Vice)
15                       rahdoot@ahdootwolfson.com
                         AHDOOT        &    WOLFSON,   PC  10728
16                       LINDBROOK         DRIVE   LOS  ANGELES,
17                       CALIFORNIA 90024
                         Telephone: (310) 474-9111
18
19
                         Attorneys for Plaintiff
20
21
22
     /s/Tanya Skeet
23
24
25
26
27
28
                                                   -1-
